The evidence is uncontradicted and unimpeached (Hull v.Littauer, 162 N.Y. 569) that the member holding the defendant's certificate became "intemperate in the use of alcoholic drinks."
The effect of such intemperance was, by the terms of the contract, a forfeiture of the certificate and of all benefits thereunder.
The judgment of the Appellate Division and that of the Trial Term should be reversed, and the complaint dismissed, with costs in all courts.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Judgment reversed, etc.